I think Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is in response to the election of group I, claims 1-7 and the addition of new claims 21-34.  Claims 1 (a method), 21 (a machine), and 34 (a non-transitory CRM) are independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 requires: “optimize biometric application support”.  It is unclear what a “biometric application” is based on the presented claims and the associated disclosure. 
On page 2 the specification states “A number of different aspects of human physiology, behavior, or even chemistry can be used for biometric applications.”
However, on pages 26 and 40 of the specification it is stated: “(i) type of biometric application invoked (e.g., VR, AR)”; “via the AR/VR or other biometric applications resident on the target UE.”
Also, on page 41 of the specification: “relate to the user's "Japanese" biometric persona”.
Further, the explicit “use case[s]” described in Applicant’s specification pages 57-61 do not appear related to biometrics.
It is unclear what applications are “biometric applications”.  Claims 29-33 are rejected based on their dependence on claim 28.

For the purposes of Examination, a “biometric application” will be interpreted to be any “application”. 

Claim 33 recites the limitation "the identification of …. Optimizes inter-distributed process data”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 requires claim 32 for antecedent basis support of the limitations.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, 21-24, 26, 27, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojtowicz et al., “Model for adaptable context-based biometric authentication for mobile devices.” (published 2016-02), in view of Shah et al., US 2016/0087957 (filed 2014-04).
	As to claims 1, 21, 34 Wojtowicz discloses a method/machine/CRM comprising:
algorithmically determining an identity of a user of a computerized mobile device, the method comprising: 
determining at least one context of the user; (“a system for mobile devices that, based on context data (e.g., location, noise, usage mode), chooses the optimal biometrics for authentication along with optimal communication method to inform the user about the choice and interact with him.” Wojtowicz § 3.1)
algorithmically selecting, based on the determined at least one context, (“Based on 9216 possible contexts (vector value combination), two trees have been induced: the first one that is used for authentication method selection” Wojtowicz § 3.4) a plurality of biometric parameters upon which to base the identity determination; (“In order to extend the proposed model to the two-factor requirements…. ,constraints to be added are ones that forbid one-factor methods if Auth factors number equals 2.” Wojtowicz § 4.2)
obtaining biometric data specific to the user via at least the computerized mobile device, the obtained biometric data relating to the selected plurality of biometric parameters; (“A user can authenticate himself or herself with a randomly chosen method. Depending on the choice, after successful authentication, the user is authorized to use resources of the given mobile or Web application and is redirected to it automatically. For instance, m-banking application can be bond to the stronger fingerprint biometrics, while augmented reality application—to the face recognition biometrics.” Wojtowicz § 4.3)


Wojtowicz does not explicitly disclose:
evaluating the obtained biometric data relating to the selected plurality of biometric parameters against data relating to one or more acceptance criteria; and 
determining the identity of the user based at least on the evaluating.

Shah discloses:
(“The authentication may also require input from the user 107. For example, the authentication may comprise an authentication of the user of the browser 704 (e.g., a biometric of the user), of the browser 704, of the UE 102, or the like. Success or Failure of an authentication carried out at 728 may be communicated by the authentication server 706 a to the AA 710 a, at 728.” Shah ¶ 155)
evaluating the obtained biometric data relating to the selected plurality of biometric parameters against data relating to one or more acceptance criteria; and (“a first assertion for example, may be generated by the first authentication server 706 a upon a successful authentication.” Shah ¶ 155)
determining the identity of the user based at least on the evaluating. (“proof of the authentication, and the proof is referred to as the first assertion in accordance with FIG. 7. In addition, the MFAS 106 and the MFAP 110 may have the knowledge and proof of the first authentications that was carried out at 728.” Shah ¶ 155. See Shah ¶¶ 129-130 detailing the resultant data including “openid.ax.value.name=John Doe”.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Wojtowicz with Shah by utilizing the authentication structure and functions of Shah to perform the suggested authentications of Wojtowicz.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Wojtowicz with Shah in order to perform the authentications that are selected by Wojtowicz but not detailed therein, see Wojtowicz tables 2 and 5. 

As to claims 2 and 22, Wojtowicz in view of Shah discloses the method/machine of claims 1 and 21 and further discloses:
wherein the determining an identity comprises algorithmically verifying (“a first assertion for example, may be generated by the first authentication server 706 a upon a successful authentication.” Shah ¶ 155) or validating the user as who they assert themselves to be to the computerized mobile device, the assertion being conducted via at least a user interface of the computerized mobile device. (“The authentication may also require input from the user 107. For example, the authentication may comprise an authentication of the user of the browser 704 (e.g., a biometric of the user), of the browser 704, of the UE 102, or the like. Success or Failure of an authentication carried out at 728 may be communicated by the authentication server 706 a to the AA 710 a, at 728.” Shah ¶ 155)

As to claims 3 and 23, Wojtowicz in view of Shah discloses the method/machine of claims 1 and 21 and further discloses:
wherein the determining at least one context comprises: 
obtaining a plurality of data relating to a user's actual (see Wojtowicz Tables 2 and 5 describing user activity and situational contexts) or online activity during a prescribed period of time; (“Forcing the aquisition of the most current data from the sensors in the moment of taking the device out (checked with proximity sensor, Hall sensor, or both).” Wojtowicz § 4.1) and 
selecting, based at least in part on the plurality of data relating to the user's actual or online activity during the prescribed period of time, one of a plurality of preexisting context models; (“Examples of vectors have been presented in Table 3. They reflect the following situations:
1. A user walks in a street in the summer. Speed is low, lighting is good, noise level is low. The user has not muted her phone.
2. A user drives a car late night in the winter. Speakerphone is plugged in.
3. A user walks through the passenger coach in the train.
4. A device is lying on the table, and a user interacts with it with her gestures.” Wojtowicz § 3.2. See tables 2 and 3.)
using at least the selected one of the context models as part of the determining the at least one context. (“applies rule-based authentication and presentation constraints to situations (contexts) represented by criteria value vectors and produces authentication and presentation decision.” Wojtowicz § 3.4)

As to claims 4 and 24, Wojtowicz in view of Shah discloses the method/machine of claims 3 and 23 and further discloses:
wherein the selecting, based on the determined at least one context, a plurality of biometric parameters upon which to base the identity determination, (“In order to extend the proposed model to the two-factor requirements…. ,constraints to be added are ones that forbid one-factor methods if Auth factors number equals 2.” Wojtowicz § 4.2) comprises: accessing configuration data for the computerized mobile device; and (“applies rule-based authentication and presentation constraints to situations (contexts) represented by criteria value vectors and produces authentication and presentation decision.” Wojtowicz § 3.4)

Wojtowicz in view of Shah does not disclose:
based at least on the accessed configuration data, identifying a possible population of biometric parameters from which to select the plurality of biometric parameters.

Shah further discloses:
based at least on the accessed configuration data, identifying a possible population of biometric parameters from which to select the plurality of biometric parameters. (“The MFAS 106 may also maintain a list of possible network and local authentication factors that the users may choose from depending on their device capabilities.” Shah ¶ 120. “The FNX 1508 may execute authentication based on that policy and based on capabilities of the user/UE 2602. By way of example, Table 5 shows an example mapping of capabilities and policies.” Shah ¶ 235)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Wojtowicz in view of Shah with Shah by utilizing the authentication capability determination of Shah to configure the selected authentications of Wojtowicz.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Wojtowicz with Shah in order to perform the authentications that are selected by Wojtowicz but not detailed therein, see Wojtowicz tables 2 and 5. 

As to claims 6 and 26, Wojtowicz in view of Shah discloses the method/machine of claims 1 and 21 and further discloses:
Wherein the selecting, based on the determined at least one context, a plurality of biometric parameters upon which to base the identity determination, comprises selecting each of the plurality of biometric parameters based on data relating to a pre-assigned reliability or confidence level associated with the determined at least one context. (“In case when biometric authentication methods are characterized by diversified FAR, FRR, or CER values, additional Security sensitivity criterion can be added, as well as constraints using it. Values of this criterion would correspond to the current authentication accuracy requirement (required by the active mobile application), e.g., m-banking application would require higher accuracy (in terms of FAR, FRR, or CER) than, for instance, device unlocking.” Wojtowicz § 4.2).

As to claims 7 and 27, Wojtowicz in view of Shah discloses the method/machine of claims 1 and 21 but does not disclose:
wherein the obtaining biometric data specific to the user via at least the computerized mobile device comprises obtaining the biometric data passively and without affirmative user input, via at least one sensor of the computerized mobile device.

Shah further discloses:
wherein the obtaining biometric data specific to the user via at least the computerized mobile device comprises obtaining the biometric data passively and without affirmative user input, via at least one sensor of the computerized mobile device.
(“where there exists a capability to perform continuous authentication, for example using behavioral or biometric analytics, then the MFAS 106 may take advantage of that capability and utilize the measured assurance level of that authentication factor appropriately. Continuous authentication has the benefit of being able to authenticate a user without intrusion or with minimal interaction.” Shah ¶ 94)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Wojtowicz in view of Shah with Shah by utilizing a passive authentication capability as a selectable authentication of Wojtowicz.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Wojtowicz with Shah in order to perform the authentications that are selected by Wojtowicz but not detailed therein, see Wojtowicz tables 2 and 5. 

Claim(s) 5 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojtowicz et al., “Model for adaptable context-based biometric authentication for mobile devices.” (published 2016-02), in view of Shah et al., US 2016/0087957 (filed 2014-04), and Tu et al., US 2012/0310587 (filed 2011-06).
As to claims 5 and 25, Wojtowicz in view of Shah discloses the method/machine of claims 3 and 23 and further discloses:
the prescribed time period comprises … of time extending from a past time to a then-current time; (“Forcing the aquisition of the most current data from the sensors in the moment of taking the device out (checked with proximity sensor, Hall sensor, or both).” Wojtowicz § 4.1)
the obtaining the plurality of data relating to the user's actual (see Wojtowicz Tables 2 and 5 describing user activity and situational contexts) or online activity during the prescribed period of time comprises obtaining the plurality of data relating to the user's actual or online activity during …; and (“Forcing the aquisition of the most current data from the sensors in the moment of taking the device out (checked with proximity sensor, Hall sensor, or both).” Wojtowicz § 4.1)
the selecting, based at least in part on the plurality of data relating to the user's actual or online activity during the prescribed period of time, one of a plurality of preexisting context computer models comprises: (“Examples of vectors have been presented in Table 3. They reflect the following situations:
1. A user walks in a street in the summer. Speed is low, lighting is good, noise level is low. The user has not muted her phone.
2. A user drives a car late night in the winter. Speakerphone is plugged in.
3. A user walks through the passenger coach in the train.
4. A device is lying on the table, and a user interacts with it with her gestures.” Wojtowicz § 3.2. See tables 2 and 3.)
identifying a plurality of candidate context computer models based at least in part on the obtained plurality of data relating to the user's actual or online activity during the window; (“applies rule-based authentication and presentation constraints to situations (contexts) represented by criteria value vectors and produces authentication and presentation decision.” Wojtowicz § 3.4. the use of the criteria value vectors applied to table 2)
…

Wojtowicz in view of Shah does not disclose:
a window 
the window
assigning at least one of a probability or score to each of the candidate context computer models based at least; and 
selecting the one of the candidate context computer models with a highest at least one of probability or score as the one of the plurality of pre-existing context computer models.

Tu discloses:
a window (“FIG. 5 depicts an example process 500 for determining a presumed activity type during a particular time window based on data associated with a mobile device 100.” Tu ¶ 66)
the window (see also Tu ¶¶ 50-51)
assigning at least one of a probability or score to each of the candidate context computer models based at least; and (“The overall probability, or posterior probability, that motion detected during a time window corresponds to a particular activity is computed at 525” Tu ¶ 70)
selecting the one of the candidate context computer models with a highest at least one of probability or score as the one of the plurality of pre-existing context computer models. (“The activity class with the highest posterior probability 540 is selected as the presumed activity for a set of accelerometer data.” Tu ¶ 74)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Wojtowicz in view of Shah with Tu by utilizing the window probabilities of Tu to calculate the contexts of Wojtowicz.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Wojtowicz in view of Shah with Tu in order to perform sensor detections over a window of time, thereby avoiding anomalous conclusions due to relying on instantaneous readings from sensors. 


Claim(s) 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojtowicz et al., “Model for adaptable context-based biometric authentication for mobile devices.” (published 2016-02), in view of Shah et al., US 2016/0087957 (filed 2014-04), and Reddy et al., US 2016/0013985 (filed 2014-07).
As to claims 28, Wojtowicz in view of Shah discloses the machine of claim 21 but does not disclose:
further comprising a wireless infrastructure configured to optimize biometric application support, the wireless infrastructure having at least one controller process and a plurality of distributed processes in data communication with the controller process, wherein the instructions further cause the apparatus to perform operations comprising: 
characterize required biometric application support for a biometric application operative to execute on a mobile wireless device served by at least one of the distributed processes; 
based at least on the characterization, dynamically configure an allocation of a plurality of functions associated with the physical layer and at least one layer above the physical layer provided by the at least one of the distributed processes and the central process, the dynamic configuration optimizing said support in at least one aspect.

Reddy discloses:
further comprising a wireless infrastructure (“Elements of FIG. 1 may be coupled to one another through one or more interfaces employing any suitable connection (wired or wireless)” Reddy ¶ 35, see also ¶ 38) configured to optimize biometric application support, (“at 130, additional network resources may be authorized. For example, server 20 may interface with a SDN controller to configure network elements in the flow path for accommodating flow characteristics 32.” Redy ¶ 58) the wireless infrastructure having at least one controller process (the SDN controller of ¶ 58) and a plurality of distributed processes in data communication with the controller process, (“the SDN controller may install appropriate QoS rules against the flow on the on-path network devices.” Redy ¶ 32) wherein the instructions further cause the apparatus to perform operations comprising: 
characterize required biometric application support for a biometric application operative to execute on a mobile wireless device (Reddy ¶ 35, all devices are mobile. Note that Shah is directed to mobile devices, Shah ¶ 41) served by at least one of the distributed processes; (“client 16 may calculate flow characteristics 32 based on application requirements, predicted bandwidth usage, and other appropriate parameters. At 144, client 16 may send the request to server 20 requesting accommodating of flow characteristics 32.” Redy ¶ 59)
based at least on the characterization, dynamically configure an allocation of a plurality of functions (“the SDN controller may install appropriate QoS rules against the flow on the on-path network devices.” Reddy ¶ 32) associated with the physical layer (“a communication link may represent any electronic link supporting a LAN environment such as, for example, cable, Ethernet, wireless technologies (e.g., IEEE 802.11x), ATM, fiber optics, etc. or any suitable combination thereof. In other embodiments, communication links may represent a remote connection through any appropriate medium (e.g., digital subscriber lines (DSL), telephone lines, T1 lines, T3 lines, wireless, satellite, fiber optics, cable, Ethernet, etc.” Reddy ¶ 39) and at least one layer above the physical layer (“gateways, routers, switches, and any other suitable nodes (physical or virtual) may be used to facilitate electronic communication between various nodes in the network.” Reddy ¶ 36. “The example network environment may be configured over a physical infrastructure that may include one or more networks and, further, may be configured in any form including, but not limited to, local area networks (LANs), wireless local area networks (WLANs), VLANs, metropolitan area networks (MANs), VPNs,” Reddy ¶ 38) provided by the at least one of the distributed processes and the central process, the dynamic configuration optimizing said support in at least one aspect. (“client 16 may calculate flow characteristics 32 based on application requirements, predicted bandwidth usage, and other appropriate parameters. …. At 154, client 16 may initiate connection with additional network resources that can accommodate flow characteristics 32” Reddy ¶ 59. “Various gaming applications may have different flow characteristics. For example, omnipresent games (e.g., Real-Time Strategies™) have a threshold of acceptable latency” Reddy ¶ 22.  Flow characteristics configure the network for required bandwidth and latency.)

A person of ordinary skill in the art would have combined Wojtowicz in view of Shah with Reddy by utilizing the client requested flow characteristics of Reddy to configure a network that the combination of Wojtowicz in view of Shah utilizes to communicate.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Wojtowicz in view of Shah with Reddy in order to provide value added services based on application type for increased profit, Reddy ¶ 2

As to claims 29, Wojtowicz in view of Shah and Reddy discloses the machine of claim 28 and further discloses:
wherein the characterization of the required biometric application support for the biometric application comprises: determine at least one quality of service related requirement associated with the biometric application. (“client 16 may calculate flow characteristics 32 based on application requirements, predicted bandwidth usage, and other appropriate parameters. At 144, client 16 may send the request to server 20 requesting accommodating of flow characteristics 32.” Reddy ¶ 59)

Claim(s) 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojtowicz et al., “Model for adaptable context-based biometric authentication for mobile devices.” (published 2016-02), in view of Shah et al., US 2016/0087957 (filed 2014-04), Reddy et al., US 2016/0013985 (filed 2014-07), and Guntur et al., US 2008/0232276 (filed 2007-09).
As to claim 30, Wojtowicz in view of Shah and Reddy discloses the machine of claim 28 and further discloses:
wherein the characterization of the required biometric application support for the biometric application comprises: 
identify at least one source or sink process associated with the biometric application; (“client 16 may calculate flow characteristics 32 based on application requirements, predicted bandwidth usage, and other appropriate parameters. At 144, client 16 may send the request to server 20 requesting accommodating of flow characteristics 32.” Redy ¶ 59. Client being a sink.)
determine at least one data bandwidth requirement associated with the at least one source or sink process; and (“client 16 may calculate flow characteristics 32 based on application requirements, predicted bandwidth usage, and other appropriate parameters. …. At 154, client 16 may initiate connection with additional network resources that can accommodate flow characteristics 32” Reddy ¶ 59. “Various gaming applications may have different flow characteristics. For example, omnipresent games (e.g., Real-Time Strategies™) have a threshold of acceptable latency” Reddy ¶ 22.  Flow characteristics configure the network for required bandwidth and latency.)

Wojtowicz in view of Shah and Reddy does not disclose:
determine a temporal latency resulting from the data bandwidth requirement for the at least one source or sink process.

Guntur discloses:
determine a temporal latency resulting from the data bandwidth requirement for the at least one source or sink process.
 (“Determining which path is optimum for a particular flow may be based on predetermined flow statistics. In the example described above, QoS requirements for types of data in a flow and flow volumes are the predetermined flow statistics for prioritizing flows and assigning optimum paths based on the priority. An optimum path may be a shortest path in the network, where shortness of a path is based on one or more network metrics. For example, the reconfiguration results in a spanning tree that assigns highest priority flows to the shortest paths, which are likely paths with the greatest bandwidth and/or lowest latency.” Guntur ¶ 44.  The flow volume being the utilized bandwidth which is used to optimize the lowest latency.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Wojtowicz in view of Shah and Reddy with Guntur by configuring the network paths according to the optimizations of Guntur.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Wojtowicz in view of Shah and Reddy with Guntur in order to provide Quality of Service decisions for constrained applications by effectively assigning network load and paths to the applications.

As to claim 31, Wojtowicz in view of Shah, Reddy, and Guntur discloses the machine of claim 30 and further discloses:
wherein the dynamic configuration comprises: identify one of a plurality of predetermined functional allocations with a highest level of performance relative to the determined temporal latency.
(“Determining which path is optimum for a particular flow may be based on predetermined flow statistics. In the example described above, QoS requirements for types of data in a flow and flow volumes are the predetermined flow statistics for prioritizing flows and assigning optimum paths based on the priority. An optimum path may be a shortest path in the network, where shortness of a path is based on one or more network metrics. For example, the reconfiguration results in a spanning tree that assigns highest priority flows to the shortest paths, which are likely paths with the greatest bandwidth and/or lowest latency.” Guntur ¶ 44.  The flow volume being the utilized bandwidth which is used to optimize the lowest latency.)

As to claim 32, Wojtowicz in view of Shah and Reddy discloses the machine of claim 28 and further discloses:
wherein the characterizing required biometric application support for the biometric application comprises: 
identify at least one source or sink process associated with the biometric application; and (“client 16 may calculate flow characteristics 32 based on application requirements, predicted bandwidth usage, and other appropriate parameters. At 144, client 16 may send the request to server 20 requesting accommodating of flow characteristics 32.” Redy ¶ 59. Client being a sink.)
determine that the identified at least one source or sink process comprises a process served by one of the plurality of distributed processes other than the at least one of the plurality of distributed processes, (“the SDN controller may install appropriate QoS rules against the flow on the on-path network devices.” Redy ¶ 32 a plurality of devices on a path.)  wherein the dynamic configuration comprises: 

Wojtowicz in view of Shah and Reddy does not disclose:
identify one of a plurality of predetermined functional allocations which optimizes inter-distributed process data communication performance.

Guntur discloses:
identify one of a plurality of predetermined functional allocations which optimizes inter-distributed process data communication performance.
 (“Determining which path is optimum for a particular flow may be based on predetermined flow statistics. In the example described above, QoS requirements for types of data in a flow and flow volumes are the predetermined flow statistics for prioritizing flows and assigning optimum paths based on the priority. An optimum path may be a shortest path in the network, where shortness of a path is based on one or more network metrics. For example, the reconfiguration results in a spanning tree that assigns highest priority flows to the shortest paths, which are likely paths with the greatest bandwidth and/or lowest latency.” Guntur ¶ 44.  The flow volume being the utilized bandwidth which is used to optimize the lowest latency.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Wojtowicz in view of Shah and Reddy with Guntur by configuring the network paths according to the optimizations of Guntur.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Wojtowicz in view of Shah and Reddy with Guntur in order to provide Quality of Service decisions for constrained applications by effectively assigning network load and paths to the applications.

As to claim 33, Wojtowicz in view of Shah and Reddy discloses the machine of claim 32 and further discloses:
wherein the identification of one of a plurality of predetermined functional allocations which optimizes inter-distributed process data communication performance comprises: implement a functional allocation wherein all but radio unit functions are maintained within the at least one and the other plurality of distributed processes. (“the SDN controller may install appropriate QoS rules against the flow on the on-path network devices.” Redy ¶ 32 the devices that are not wireless access points: “The example network environment may be configured over a physical infrastructure that may include one or more networks and, further, may be configured in any form including, but not limited to, local area networks (LANs), wireless local area networks (WLANs), VLANs, metropolitan area networks (MANs), VPNs,” Reddy ¶ 38)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schultz et al., US 2013/0227651 discloses authenticating a context of a device in addition to a biometric. 
Choyi et al., US 20180013782, discloses continuous device based authentication for LTE systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL W CHAO/Examiner, Art Unit 2492